DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 10-12 have been considered but are moot in view of the new grounds of rejection below with respect to Meidan et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anholt et al (US Pat. 8,327,242; hereinafter referred to as Anholt) in view of Dror et al (US Pat. 8,301,987; hereinafter referred to as Dror) in view of Huynh et al ("A low power error detection in the syndrome calculator block for reed-solomon codes: RS(204,188),") in view of Nakamura et al (US Pat. Pub. 2014/0136931; hereinafter referred to as Nakamura) in view of Meidan et al (US Pat. 5,936,972; hereinafter referred to as Meidan).
As per claim 1:	Anholt teaches a system comprising: 
a forward error correction decoder comprising syndrome computation circuitry (Fig. 3, 94), key-equation solver circuitry (Fig. 3, 98), and search and evaluator circuitry (Fig. 3, 102), wherein: 
the syndrome computation circuitry comprises a plurality of syndrome compute units connected in parallel (Fig. 4; col. 8, lines 60-65).
Not explicitly disclosed is the syndrome computation circuitry is dynamically configurable to vary a quantity of the syndrome compute units used for processing of a codeword based on conditions of a channel over which the codeword was received.  However, Dror in an analogous art teaches residual compute units (Fig. 3, 310, 312, 314, 320) that are dynamically selected (col. 5, lines 18-25) based on the channel quality (col. 6, lines 41-44 and 54-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the selectively disabled compute units of Dror in the syndrome calculation of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a syndrome calculation unit was known to contain compute units for calculating residuals as shown by Nakamura (paragraph 10), and the proposed combination would have provided a power savings (Dror; col. 5, lines 25-28).  
Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date to selectively disable syndrome compute units of Anholt because reducing the number of calculated syndromes reduces power consumption, and the efficiency increases as the channel quality increases as taught by Huynh (see discussion of Fig. 5).
Also not explicitly disclosed is the syndrome computation circuitry having a block error rate at an output of the syndrome computation circuitry, the quantity of the syndrome compute units being varied in view of the block error rate at the output of the syndrome computation circuitry in view of a bit error rate of the channel.  However, Meidan in an analogous art teaches determining an error rate at the output of a syndrome computation circuitry (col. 3, lines 7-16). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine the error rate of Anholt et al using the method of Meidan.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have helped determine whether an unrecoverable error had occurred (col. 9, lines 42-47).  Dror further teaches the relationship between the block error rate and bit error rate in an error correction decoder (col. 13, lines 1-11).  Thus, the determination of one type of error rate is necessarily done “in view of” the other as explained by Dror.
As per claim 2:	Anholt further teaches the system of claim 1, wherein each of the syndrome compute units comprises a plurality of adders (Fig. 4, 118), a plurality of multipliers (Fig. 4, 114), and a plurality of memory elements (Fig. 4, 110).
As per claim 3:	Dror further teaches the system of claim 1, wherein: 
the syndrome computation circuitry is operable to use a first quantity of the syndrome compute units for processing of a first codeword received over the channel when the channel (Fig. 10, 1010; first number p) is characterized by a first bit error rate (Fig. 10, 1004; number of errors t) and a second quantity of the syndrome compute units for processing of a second codeword received over the channel (Fig. 10, 1006; second number r’) when the channel is characterized by a second bit error rate (Fig. 10, 1004; number of errors r); and 
the first quantity of syndrome compute units is greater than the second quantity of syndrome compute units (Fig. 10, 1010; p>r’) and the first bit error rate is greater than the second bit error rate (Fig. 10, 1004; t>r).
As per claim 10:
	Anholt teaches a method comprising: 
in a forward error correction decoder comprising syndrome computation circuitry (Fig. 3, 94), key-equation solver circuitry (Fig. 3, 98), and search and evaluator circuitry (Fig. 3, 102), wherein the syndrome computation circuitry comprises a plurality of syndrome compute units connected in parallel (Fig. 4; col. 8, lines 60-65). 
Not explicitly disclosed is dynamically determining a quantity of the syndrome compute units to use for decoding a codeword, wherein the determining is based on conditions of a channel over which the codeword was received; and decoding the codeword using the determined quantity of syndrome compute units.  However, Dror in an analogous art teaches residual compute units (Fig. 3, 310, 312, 314, 320) that are dynamically selected (col. 5, lines 18-25) based on the channel quality (col. 6, lines 41-44 and 54-57), and decoding using the determined quantity of syndrome compute units (Fig. 8, 804).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the selectively disabled compute units of Dror in the syndrome calculation of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a syndrome calculation unit was known to contain compute units for calculating residuals as shown by Nakamura (paragraph 10), and the proposed combination would have provided a power savings (Dror; col. 5, lines 25-28).  
Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date to selectively disable syndrome compute units of Anholt because reducing the number of calculated syndromes reduces power consumption, and the efficiency increases as the channel quality increases as taught by Huynh (see discussion of Fig. 5).
Also not explicitly disclosed is the syndrome computation circuitry having a block error rate at an output of the syndrome computation circuitry, the quantity of the syndrome compute units being varied in view of the block error rate at the output of the syndrome computation circuitry in view of a bit error rate of the channel.  However, Meidan in an analogous art teaches determining an error rate at the output of a syndrome computation circuitry (col. 3, lines 7-16). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine the error rate of Anholt et al using the method of Meidan.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have helped determine whether an unrecoverable error had occurred (col. 9, lines 42-47).  Dror further teaches the relationship between the block error rate and bit error rate in an error correction decoder (col. 13, lines 1-11).  Thus, the determination of one type of error rate is necessarily done “in view of” the other as explained by Dror.
As per claim 11:	Anholt further teaches the method of claim 10, wherein each of the syndrome compute units comprises a plurality of adders (Fig. 4, 118), a plurality of multipliers (Fig. 4, 114), and a plurality of memory elements (Fig. 4, 110).
As per claim 12:	Dror further teaches the method of claim 10, wherein: 
the codeword is received over the channel when the channel is characterized by a first bit error rate (Fig. 8, 802; error rate q); 
the decoding uses a first quantity of syndrome compute units (Fig. 8, 804); 
a second codeword is received over the channel when the channel is characterized by a second bit error rate (the process of Fig. 8 is performed for each received codeword; therefore a second received codeword would have a corresponding error rate q input at 802); 
the method comprises dynamically determining to use a second quantity of syndrome compute units for decoding the second codeword (Fig. 8, 804);
the first bit error rate is greater than the second bit error rate (Dror teaches codeword of differing error rates in Fig. 10, 1004); 
the first quantity of syndrome compute units is greater than the second quantity of syndrome compute units (Fig. 10, 1010); and
the method comprises decoding the second codeword using the second quantity of syndrome compute units (Fig. 10, 1014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111